3Q 2009 Earnings Conference Call November 4, 2009 Exhibit 2 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, asamended, regarding, among other things, our business strategy, our prospects and ourfinancial position.These statements can be identified by the use of forward-lookingterminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,”“should,” “could,” or “anticipates” or the negative or other variation of these similarwords, or by discussions of strategy or risks and uncertainties.These statements arebased on current expectations of future events. If underlying assumptions proveinaccurate or unknown risks or uncertainties materialize, actual results could varymaterially from the Company’s expectations and projections.Important factors thatcould cause actual results to differ materially from such forward-looking statementsinclude, without limitation, risks related to the following: qIncreasing competition in the communications industry; and qA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be foundin the Company’s SEC filings which are available online at www.sec.gov,www.shentel.com or on request from the Company.The Company does not undertaketo update any forward-looking statements as a result of new information or futureevents or developments. 3 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are notdetermined in accordance with US generally accepted accounting principles.Thesefinancial performance measures are not indicative of cash provided or used by operatingactivities and exclude the effects of certain operating, capital and financing costs andmay differ from comparable information provided by other companies, and they shouldnot be considered in isolation, as an alternative to, or more meaningful than measuresof financial performance determined in accordance with US generally acceptedaccounting principles.These financial performance measures are commonly used in theindustry and are presented because Shentel believes they provide relevant and usefulinformation to investors.Shentel utilizes these financial performance measures toassess its ability to meet future capital expenditure and working capital requirements, toincur indebtedness if necessary, return investment to shareholders and to fundcontinued growth.Shentel also uses these financial performance measures to evaluatethe performance of its businesses and for budget planning purposes. 4 Chris French CEO and President 5 3Q ‘09 Highlights qNet Income - 3Q ‘09 net income of$6.3 million qOperating results - Net income fromcontinuing operations of $6.3 million qCable Loss - Net loss from theacquired cable operations of $.8 million Net Income (in millions) Net Income from Continuing Operations(in millions) 6 3Q ’09 & More Recent Highlights nCable Triple Play- 40% of acquiredhomes passed upgraded through Nov.1 nInvestment in wireless forsustained growth - 16 additional cellsites and 28 additional EVDO sites nDiscontinued Operations -Converged Services sale in progress nAcquisition of Rural Access Lines- Closed November 1 on acquisition ofNorth River of 1,000 rural access linesfor $600k, upgrade to DSL for $1.0 mis underway Number of Cell Sites 7 Adele Skolits CFO and VP of Finance 8 EPS Earnings Per Share Earnings per Share from ContinuingOperations nSolid Earnings- EPS fromcontinuing operations and in totalof $.27 in 3Q ’09 9 Segment Results - Operating Income Wireless nAverage customers up 7% and service revenues up 4% nOperating costs associated with PCS network upgrades up $1.2 million in costof goods sold and $.9 million in depreciation Wireline nNon-recurring income - 3Q ‘08 included adjustment of $.6 in retroactiveaccess fees Cable nThe acquired cable operations will continue to impact earnings; it added $1.3million to the net operating loss in 3Q ’09 10 Profitability OIBDA for the QuarterEnded ($ millions) nMaintaining profitability whileinvesting in growth -OIBDAmargin of 47% for 3Q’09 11 Cash Flows Cash Flows ($ millions) nIncreased operating cash flow- Cash generated by operations 3times Q3’08 nCapex Well Supported-Increased capital expendituressupported more than adequately byoperating cash flow and debtfacility nPositioned to deliver forshareholders
